      Case: 5:17-cr-00183-JRA Doc #: 48 Filed: 09/30/20 1 of 6. PageID #: 403




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                               )
                                                        )     CASE NO.      5:17CR183
               Plaintiff,                               )
                                                        )
       v.                                               )
                                                        )     Judge John R. Adams
JERRY HUBBARD,                                          )
                                                        )     ORDER
               Defendant.                               )
                                                        )


       Pending before the Court is Defendant Jerry Hubbard’s motion for compassionate release.

Specifically, Hubbard filed a pro se motion for compassionate release on May 15, 2020. Doc. 40.

The Court appointed counsel and a supplement to Hubbard’s motion for compassionate release

was filed on June 18, 2020. Doc. 43. On August 31, 2020, the Government opposed the amended

motion. Doc. 47. Hubbard’s motion and its supplement are DENIED.

       COVID-19 is an abbreviation for the novel coronavirus disease of 2019, a respiratory

illness that spreads easily and sustainably in the community through respiratory droplets produced

when an infected person coughs or sneezes. See Centers for Disease Control and Prevention

Coronavirus Disease 2019 Frequently Asked Questions, https://www.cdc.gov/coronavirus/

2019-ncov/faq.html#How-COVID-19-Spreads (last visited April 24, 2020). The novel

coronavirus of 2019 is a serious disease, ranging from no symptoms or mild ones for people at low

risk, to respiratory failure and death in older patients and patients with chronic underlying

conditions. Id. The virus has been detected in asymptomatic persons, and its incubation period is

believed to be up to fourteen days in duration. Id.

       Currently, there is no vaccine to prevent COVID-19, nor is there antiviral medication that
      Case: 5:17-cr-00183-JRA Doc #: 48 Filed: 09/30/20 2 of 6. PageID #: 404




can treat it. Id. According to the CDC, “[t]he best way to prevent illness is to avoid being exposed

to the virus.” Id. The CDC recommends, among other things, that people clean their hands often or

use hand sanitizer when soap is unavailable, avoid close contact with other people (at least six feet

in distance), and clean and disinfect frequently touched surfaces daily, such as tables, doorknobs,

light switches, and countertops. Id. The CDC also recommends that if an individual becomes sick,

he or she should isolate from others by staying in a specific sick room and using a separate

bathroom if possible. Id.

       The CDC has also indicated that certain classes of individuals are at higher risk for

developing severe illness if exposed to the novel coronavirus of 2019. Id. Older adults – 65 or

older – and people suffering from underlying medical conditions such as moderate to severe

asthma, chronic lung disease, serious heart disease, severe obesity, diabetes, liver disease, kidney

disease or people who are immunocompromised such as those who are undergoing cancer

treatment, smokers, bone marrow or organ transplant recipients or donors, people with immune

deficiencies, poorly controlled HIV or AIDS sufferers and those who have prolonged use of

corticosteroids and other immune weakening medications are at higher risk of developing serious

illness if they are exposed to COVID-19. Id. Additionally, the CDC reports that “[a]pproximately

90% of hospitalized patients identified ... had one or more underlying conditions, the most

common being obesity, hypertension, chronic lung disease, diabetes mellitus, and cardiovascular

disease.” Id.

       The sentencing court has no inherent authority to modify an otherwise valid sentence.

United States v. Washington, 584 F.3d 693, 700 (6th Cir. 2009). Rather, the authority of the Court

to resentence a defendant is limited by statute. United States v. Houston, 529 F.3d 743, 748–49

                                                 2
      Case: 5:17-cr-00183-JRA Doc #: 48 Filed: 09/30/20 3 of 6. PageID #: 405




(6th Cir. 2008) (citing United States v. Ross, 245 F.3d 577, 858 (6th Cir. 2001)). Title 18 U.S.C. §

3582(c)(1)(A) provides that courts may “reduce [an inmate’s] term of imprisonment (and may

impose a term of probation or supervised release with or without conditions that does not exceed

the unserved portion of the original term of imprisonment)” where “extraordinary and compelling

reasons warrant [release],” or the prisoner’s age and other factors make release appropriate. 18

U.S.C. § 3582(c)(1)(A).

       Prior to 2018, only the Bureau of Prisons (“BOP”) could move a district court under §

3582(c)(1)(A) for the compassionate release of a federal prisoner. On December 21, 2018, the First

Step Act amended 18 U.S.C. § 3582(c)(1)(A) to allow prisoners to directly petition courts for

compassionate release. The amendment provides prisoners with two direct routes to court: (1) file

a motion after fully exhausting administrative appeals of the BOP’s decision not to file a motion

for compassionate release, or (2) file a motion after “the lapse of 30 days from the receipt . . . of

such a request” by the warden of the prisoner’s facility. 18 U.S.C. § 3582(c)(1)(A). No exceptions

to the exhaustion requirement are listed in the statute. The parties agree that Hubbard has

exhausted his administrative remedies, therefore the Court will address the merits of his request.

       Hubbard’s argument is premised upon his assertion that he has an elevated risk related to

COVID-19 because he has high blood pressure and high cholesterol. As noted above, this Court

may “not modify a term of imprisonment once it has been imposed” unless specifically authorized

to do so by section 3582(c). This Court may grant compassionate release if, after considering the

factors in 18 U.S.C. § 3553(a), it determines that “extraordinary and compelling reasons” warrant

a reduced sentence and that “such a reduction is consistent with applicable policy statements

issued by the sentencing commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The relevant governing

                                                 3
      Case: 5:17-cr-00183-JRA Doc #: 48 Filed: 09/30/20 4 of 6. PageID #: 406




policy statement provides that this Court may grant release if “extraordinary and compelling

circumstances” exist, “after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent

that they are applicable,” and the Court determines that “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. §1B1.13.

       The application note to U.S.S.G. §1B1.13 further defines the “extraordinary and

compelling circumstances” required to merit consideration for compassionate release:

       Provided the defendant meets the requirements of subdivision (2), extraordinary
       and compelling reasons exist under any of the circumstances set forth below:

       (A) Medical Condition of the Defendant.—

       (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
       illness with an end of life trajectory). A specific prognosis of life expectancy (i.e., a
       probability of death within a specific time period) is not required. Examples include
       metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
       organ disease, and advanced dementia.

       (ii) The defendant is--

       (I) suffering from a serious physical or medical condition,

       (II) suffering from a serious functional or cognitive impairment, or

       (III) experiencing deteriorating physical or mental health because of the aging
       process, that substantially diminishes the ability of the defendant to provide
       self-care within the environment of a correctional facility and from which he or she
       is not expected to recover.

       (B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is
       experiencing a serious deterioration in physical or mental health because of the
       aging process; and (iii) has served at least 10 years or 75 percent of his or her term
       of imprisonment, whichever is less.

       (C) Family Circumstances.--

       (i) The death or incapacitation of the caregiver of the defendant's minor child or
       minor children.

                                                  4
      Case: 5:17-cr-00183-JRA Doc #: 48 Filed: 09/30/20 5 of 6. PageID #: 407




       (ii) The incapacitation of the defendant's spouse or registered partner when the
       defendant would be the only available caregiver for the spouse or registered
       partner.

       (D) Other Reasons. --As determined by the Director of the Bureau of Prisons, there
       exists in the defendant’s case an extraordinary and compelling reason other than, or
       in combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. 1B1.13 (Application Note 1). Assuming that the pandemic coupled with his medical

conditions is a proper foundation, Hubbard cannot satisfy the initial prong of review – “Provided

the defendant meets the requirements of subdivision (2).” Subdivision 2 notes that compassionate

release cannot be ordered unless “[t]he defendant is not a danger to the safety of any other person

or to the community, as provided in 18 U.S.C. § 3142(g).”

       On July 6, 2017, Hubbard pled guilty to Count 1 in the indictment, attempted possession of

a controlled substance with intent to distribute. More specifically, Hubbard attempted to possess

just-less-than two kilograms of cocaine. In addition, a search of Hubbard’s home revealed two

firearms, $2,796 in U.S. currency, 47.33 grams of crack, and 7.41 grams of fentanyl. During his

sentencing, the Court varied up from the guideline range, noting “This is a defendant who has been

involved with the law since the age of 26. He has received sentences of fines, probation, and

custody. None of his previous sentences have deterred him from continuing to commit crime.”

       The Court’s analysis during sentencing is equally applicable to the current request for

compassionate release. Hubbard has served roughly 41 months of his 100-month sentence. His

history indicates that his release would create an immediate danger to the community. Hubbard’s

first conviction occurred in 1990 when he was 26. Hubbard was convicted of domestic violence

and received a 30-day suspended sentence. A year later, Hubbard was convicted of felony


                                                5
      Case: 5:17-cr-00183-JRA Doc #: 48 Filed: 09/30/20 6 of 6. PageID #: 408




domestic violence. He received a six-month sentence, but it appears he served less than three

months. In 1996, Hubbard was convicted of trafficking in cocaine, possession of criminal tools,

having a weapon under disability, and possession of cocaine. Hubbard received an aggregate

sentence of one year for these convictions. In 1998, Hubbard was convicted of failure to comply

and resisting arrest and received a six-month sentence. In 2004, Hubbard was convicted of

conspiracy to distribute cocaine and crack cocaine. Hubbard was sentenced to 57 months in

prison for this conviction. Finally, in 2016, Hubbard was convicted of aggravated possession of

drugs and given a non-custodial sentence.

       Hubbard’s history makes it clear that the Court’s previously imposed sentence is necessary

to deter his conduct and protect the public.      As noted above, Hubbard has time and again

returned to drug trafficking and violent conduct despite prior sentences. In fact, even a 57-month

sentence imposed by this District Court was insufficient to deter him from returning to a life of

crime. Accordingly, the Court cannot conclude that the 41 months he has served to date will

serve to deter him. There is nothing in Hubbard’s history to suggest that the term he has served is

sufficient to have either rehabilitated him or convinced him to stop engaging in criminal conduct.

Moreover, there is nothing in his motion or supplement that has served to alter the Court’s view

that his full 100-month sentence is necessary to protect the public.   Accordingly, the Court finds

that Hubbard would be a danger to the community if he were released. As a result, he cannot

satisfy the requirements for compassionate release. Hubbard’s motion is DENIED.

               IT IS SO ORDERED.

September 30, 2020                                /s/John R. Adams
Date                                          JOHN R. ADAMS
                                              UNITED STATES DISTRICT JUDGE

                                                 6
